           Case 1:20-cv-00027-DAD-GSA Document 11 Filed 05/14/20 Page 1 of 1



1

2

3                                 UNITED STATES DISTRICT COURT
4                                EASTERN DISTRICT OF CALIFORNIA
5

6    MICHAEL WARZEK,                                1:20-cv-00027-DAD-GSA-PC
7                  Plaintiff,                       ORDER WITHDRAWING FINDINGS AND
                                                    RECOMMENDATIONS ENTERED ON
8          vs.                                      MARCH 20, 2020
9    VALLEY STATE PRISON, et al.,                   (ECF No. 7.)
10                Defendants.
11

12          Michael Warzek (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
13   action pursuant to 42 U.S.C. § 1983.
14          On March 20, 2020, the court entered findings and recommendations, recommending that
15   this case be dismissed for Plaintiff’s failure to comply with the court’s order of January 7, 2020,
16   which required Plaintiff to either submit an application to proceed in forma pauperis or pay the
17   $400.00 filing fee for this action, within thirty days. (ECF No. 7.) Plaintiff was granted fourteen
18   days in which to file objections to the findings and recommendations. (Id.) On April 13, 2020,
19   Plaintiff paid the $400.00 filing fee in full for this action. (Court Record.)
20          In light of the fact that Plaintiff has paid the $400.00 filing fee in full for this action, the
21   court shall vacate the findings and recommendations entered on March 20, 2020.
22          Accordingly, IT IS HEREBY ORDERED that the findings and recommendations
23   entered on March 20, 2020, are WITHDRAWN.
24

25
     IT IS SO ORDERED.

26      Dated:     May 14, 2020                               /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
